DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 15 August 2022 has been entered. Claim(s) 1-20 is/are pending in this application and examined herein. Claim(s) 15-20 are amended.
The rejections under 35 USC 112(b) to claim 19 as lacking proper antecedent basis is withdrawn in view of the amendments to claim(s) 19.

Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20: “The system of method 14” should read “The system of claim 14”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mujicic et al. (US 20160298209 A) in view of Yamashita (JP 2005311178 A, machine translation).
Claims 1-5 remain rejected as set forth in the Office Action dated 13 May 2022. The previously presented grounds of rejection teach all of the limitations of the claims.
Claims 6-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mujicic in view of Yamashita, Investigating Biology through Inquiry, hereinafter Investigating Biology, Topics in Photographic Preservation, and Dissolution Chemistry of Gold and Silver in Different Lixiviants, hereinafter Dissolution Chemistry.
Claims 6-8 and 13 remain rejected as set forth in the Office Action dated 13 May 2022. The previously presented grounds of rejection teach all of the limitations of the claims.
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mujicic in view of Yamashita, Dissolution Chemistry, Topics in Photographic Preservation, and Investigating Biology as applied to claim 6 above, and further in view of Kunda (US 4331469 A).
Claims 9-12 remain rejected as set forth in the Office Action dated 13 May 2022. The previously presented grounds of rejection teach all of the limitations of the claims.
Claims 14-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mujicic in view of Yamashita, Dissolution Chemistry, Topics in Photographic Preservation, and Investigating Biology as applied to claim 13 above, and further in view of Tao et al (US 20180291477 A).
Claims 14-15, and 17-19 remain rejected as set forth in the Office Action dated 13 May 2022. The previously presented grounds of rejection teach all of the limitations of the claims.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mujicic in view of Yamashita, Dissolution Chemistry, Topics in Photographic Preservation, Investigating Biology, and Tao, as applied to claim 14 above, and further in view of AdiChemistry, Industrial Electrochemical Processes, and Anode Bags.
Claim 16 remains rejected as set forth in the Office Action dated 13 May 2022. The previously presented grounds of rejection teach all of the limitations of the claim.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mujicic in view of Yamashita, Dissolution Chemistry, Topics in Photographic Preservation, Investigating Biology, and Tao, as applied to claim 14 above, and further in view of Mojana et al (US 20180179651 A1).
Claim 20 remains rejected as set forth in the Office Action dated 13 May 2022. The previously presented grounds of rejection teach all of the limitations of the claim. The Examiner notes that while claim 20 is subject to a claim objection, that the claim as best can be examined is appears to recite the same limitation as in the prior office action, wherein the electrowinning system of claim 14 further comprises a chemically inactive sheet.

Response to Arguments
Applicant's arguments filed 15 August 2022 have been fully considered with the following effect:
Regarding Applicant’s argument that Mujicic in view of Yamashita would not be expected to save on reagent costs from hydrofluoric acid, the Examiner respectfully disagrees. Yamashita teaches solar cells are treated with hydrofluoric acid to remove silver electrode film from the cells. As Yamashita teaches washing the cells after removal of silver electrode film from the cell, one of ordinary skill would recognize this inherently requires removal of the treated cells from the mixture of hydrofluoric acid and removed silver electrode film. Mujicic and Yamashita are combined to teach using the hydrofluoric acid and silver electrode film mix left by Yamashita as the feed material for the process of Mujicic, which teaches extracting silver from a variety of materials using a mix of hydrofluoric acid and hydrogen peroxide. As the byproducts of Yamashita already include a source of silver and hydrofluoric acid, one would only require addition of hydrogen peroxide to perform the leaching process taught by Mujicic, or at least only require a lesser amount of hydrofluoric acid to satisfactorily perform the leaching depending on how much hydrofluoric acid is remaining in the mixture left by Yamashita. In other words, the rationale for combining the references is to use and valorize byproducts produced by the process of Yamashita by using them as raw materials for performing the process of Mujicic. Thus, it is not argued by the Examiner that less hydrofluoric acid would be required in the process of Mujicic by addition of hydrogen peroxide or that hydrogen peroxide somehow can act as a substitute for hydrofluoric acid, rather that less hydrofluoric acid would be needed to perform the process as some or all of the hydrofluoric acid required is obtained from the silver electrode film/hydrofluoric acid mixture of Yamashita. 
The Examiner further notes no aspect of the previous Office Action relies on the assumption that hydrofluoric acid is somehow lost during the process of Mujicic and/or Yamashita, rather the rationale for the combination of Mujicic and Yamashita is that  hydrofluoric acid is required for the process of Mujicic to leach silver, and it would have been obvious to use the byproduct of Yamashita of silver and hydrofluoric acid as the source for both the silver material from which silver is leached, and hydrofluoric acid, as hydrofluoric acid is needed to perform the process of Mujicic in the first place whether or not some or all of it is consumed during the process. 
Regarding Applicant’s argument that inappropriate hindsight reasoning is used, the Examiner notes that Mujicic already includes the use of hydrogen peroxide, rather Mujicic does not refer to it functioning as a catalyst. As Dissolution Chemistry teaches oxidizing conditions to be necessary to result in dissolution of silver at all pH values, and hydrogen peroxide is a known oxidizing agent, it would have been obvious that hydrogen peroxide used in the process of Mujicic would produce conditions where silver dissolves when it ordinarily would not, i.e. with hydrogen peroxide acting as a catalyst. The Examiner further notes that the aspect of hydrogen peroxide acting as a catalyst is in no way reliant on the teachings of Yamashita.
Regarding Applicant’s argument that by avoiding the use of HNO3 high recovery rate of silver is achieved, the Examiner notes that while perhaps an advantage of applicant’s claimed invention, no aspect of the claims prohibits the presence of nitric acid, thus even if nitric acid is present in the prior art applied, such would not prevent the prior art from reading on the instant claims.
Regarding Applicant’s argument that it would be non-obvious to modify Mujicic with Yamashita, as Yamashita does not teach leaving hydrofluoric acid and silver leachate, the Examiner respectfully disagrees. Yamashita teaches removing silver electrode films by soaking with hydrofluoric acid, where the Examiner notes Yamashita would be expected to leave a bath of silver/hydrofluoric acid solution as washing would be recognized by one of ordinary skill to not be performed in the presence of the solution that Yamashita washes off of the silicon substrate, but would have to occur by ex. spraying of the silicon substrate or its immersion in a separate vessel in order to be effective. The Examiner further notes Yamashita does not teach the depletion or total consumption of hydrofluoric acid as a result of the removal of the silver electrode film, and even if such did occur as applicant claims, one of ordinary skill would recognize that as reactions between hydrofluoric acid and silver occur in Mujicic, less hydrofluoric acid would be needed to accomplish the leaching of Mujicic if some of the silver has already reacted with hydrofluoric acid. The Examiner notes that while Yamashita is silent to the fate of the hydrofluoric acid and silver, one of ordinary skill would not assume that they are discarded, but given no direction on how to do so, look for appropriate methods to offload silver and hydrofluoric acid mixture that is produced by the process, such as using them as raw materials to extract silver from as taught by Mujicic.
Regarding Applicant’s argument that the rejection of claim 16 is self-contradictory as references teach both the inert nature of graphite electrodes and that graphite electrodes typically experience some chemical attack during reaction, the Examiner respectfully disagrees. In view of the AdiChemistry and Industrial Electrochemical Processes references, one of ordinary skill would recognize graphite electrodes to be inert, in the sense that they are not involved in the main reaction(s) (unlike for example the silver cathode in the instant invention, where silver is deposited to the cathode as the primary reaction), or in other words is not used stoichiometrically as a reagent; yet at the same time, as Industrial Electrochemical Processes discloses some consumption during use due to chemical attack, one of ordinary skill would recognize that some consumption of the graphite electrode does occur over time, such as from unwanted side reactions occurring during the electrowinning process.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. See MPEP 2145 (V) and In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In response to applicant's argument that one of ordinary skill would not be expected to have knowledge of photographic, chemical, biological, domestic and foreign patent, and available commercial product references, the Examiner respectfully disagrees. The cited reference relating to photography (Dissolution Chemistry) is used to teach the expected spontaneous reaction of silver and hydrogen peroxide, while the cited reference relating to biology (Investigating Biology) is used to teach that an O2 sensor can be used to determine the occurrence of a reaction that releases oxygen. Both references teach aspects that are readily found, understood, and have obvious use in the field of chemistry, and represent applications of chemistry in those fields. Similarly, one of ordinary skill in the field of chemistry would be expected to understand the general state of the art, and be able to locate existing patents involving silver chemistry when attempting to solve the problem of obtaining silver metal.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                                                                                                                                                                                                        

/VANESSA T. LUK/Primary Examiner, Art Unit 1733